DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/JP2018/009063 filed on 03/08/2018.

Status of Claims
	Claims 1-4 and 6-15 are currently pending and rejected.
	Claim 5 is cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test.  The concept is clearly related to a fundamental economic principle in insurance, and it is also related to managing personal behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   Moreover, performing calculations and analyzing data is can be performed in the human mind, thus the present claims also fall within the Mental Processes grouping.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-4 and 6-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-4 and 6-15 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test.  The concept comprises receiving an input of a driving behavior score based on driving behavior data associated with a driver, receiving a test result of a self-awareness test concerning driving answered by the driver, and calculating an insurance fee based on the correlation between the driving behavior score and the self-awareness test result.  The concept is clearly related to a fundamental economic principle in insurance, and it is also related to managing personal behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   Moreover, performing calculations and analyzing data is can be performed in the human mind, thus the present claims also fall within the Mental Processes grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites an insurance fee calculation unit as additional element.  The insurance fee calculation unit is claimed to perform basic computer functions, such as receiving data, and performing calculations.  Dependent claims 2-4 do not recite any additional element.  Dependent claim 5 recites a self-awareness test generation unit that generates the self-awareness test (i.e. retrieving questions from memory).  Dependent claim 6 recites a driving behavior score calculation unit that generates driving behavior score based on the driving behavior data (i.e. performing repetitive calculations).  Dependent claim 7 does not recite additional element.  Dependent claim 8 recites a communication unit that receives driving behavior data (i.e. receiving data over network).  Dependent claim 9 and 10 do not recite any additional element.  Claims 11-15 recite similar additional elements as recited in claims 1-10.
According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers (i.e. calculating insurance fee based on correlation between driving behavior data and result of a self-awareness test).  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technologies as tools.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite an insurance fee calculation unit/device, a self-awareness test generation unit/device, a driving behavior score calculation unit/device, and a communication unit/device.  The additional elements are claimed to perform basic computer functions, such as receiving data, performing calculations, generating test, generating driving behavior score, and transmitting data over network.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving data from memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

References Cited not Applied
	Fields et al. (Patent No.: US 10,720,080) is cited, because the reference teaches receiving driving behavior data and adjusting insurance premiums based on the driving behavior data.  While the reference mentions about allow driver to self-assess driving behavior, it does not teach calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”.
	Uechi et al. (JP 2009109749 A) is cited, because the reference teaches storing a self-assessment questionnaire result for the internal risk factor and a relational model that represents the relationship between the internal risk factor and the elemental driving behavior.  However, the reference fall short of teaching calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”.
	Examiner cannot find prior art that teaches calculating insurance fee such the “the insurance fee decreases from reference insurance fee in accordance with an increase in correlation between the driving behavior score and the self-awareness test result” and “the insurance fee increases from the reference insurance fee in accordance with a decrease in the correlation between the driving behavior score and the self-awareness test result”, which is required by the present independent claims.  As such, no prior art rejection is cited in this Office Action.  However, the novelty of the claimed invention falls entirely within the realm of abstract concept (i.e. how insurance premium is calculated is entirely a business decision).  There is no improvement in computer technology.  Therefore, the present claims are not patentable under 35 U.S.C. 101. 

Response to Remarks
	In the response filed on 05/11/2022, Applicant amended the independent claim by adding the following limitations:
receiving driving behavior data collected during a driving condition in which a driver is driving an automobile, the driving behavior data including an identifier of the driver
analyze the driving behavior data to identify within the driving behavior data events indicating driving characteristics of the driver that occurred during the driving condition
the driving behaving score including a plurality of driving behavior items in accordance with the identified events indicating driving characteristics of the driver that occurred during the driving condition
the self-awareness test including a plurality of question items corresponding to the plurality of driving behavior items contained in the driving behaving score
transmit the self-awareness test to a self-awareness test execution device and prompt the driver to input answer to the self-awareness test
obtain a test result of the self-awareness test concerning driving answered by the driver from the self-awareness test execution device
	These limitations do not render the claims any less abstract.  
	First, the amended claims do not specify any particular machine/hardware for collecting driving behavior data.  One skilled in the art would know that collecting driving behavior data using in-vehicle telematics or driver’s mobile device was well-understood, routine, and conventional in the insurance art.  Driving behavior data including an identifier of the driver is a standard feature in car insurance, and the claim language does not specify how driver identifier is determined.
	Second, analyzing the driving behavior data to identify driving characteristics/patterns of the driver and generating a driving behaving score is also a standard practice in car insurance.  They are the essential steps of all car insurance policies which monitor driving data.  Moreover, similar to the ineligible claims in Electric Power Group v. Alstom, obtaining data, analyzing data, and presenting result is an abstract idea.
	Third, presenting a self-awareness test in the form of a questionnaire on user device and obtaining the answer to the self-awareness test is merely implementing a known process of asking driver question in computer environment.  Presenting question and obtaining answer only requires off-the-shelf computer to implement.
	The addition of these limitations does not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	In the Remarks filed on 05/11/2022, Applicant argued that the amended claim 1 as a whole is directed to "an improvement to an information processing device that analyzes the driving behavior data of a driver to identify events indicating driving characteristics of the driver that occurred during the driving condition, generates driving behavior score including a plurality of driving behavior items in accordance with the identified events, generates a self-awareness test including a plurality of question items corresponding to the plurality of driving behavior items on a basis of the driving behavior score, obtains a test results of the self-awareness test answered by the driver, and calculates an insurance fee on automobile insurance considering not only driving behavior data associated with the driver but also an awareness level of the driver concerning driving".  Examiner points out that even with Applicant's own summary of the invention, claim 1 is still an abstract concept of obtaining data, analyzing data, and providing result of analysis, similar to the ineligible claims in Electric Power Group v. Alstom.  There is no improvement in computer function, which merely obtains driving data and user input self-awareness test answers, generates scores by performing calculations based on preset formula, and performs more calculations to determine insurance fee based on the driving behavior score and self-awareness test score.  Receiving data over network and performing repetitive calculations are basic computer function, according to MPEP 2106.05(d).  
	 The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
	Applicant further argued that there are many advantages associated with improved information processing, such as calculating an insurance fee of an automobile insurance considering not only driving behavior data associated with the driver but also an awareness level of the driver concerning driving.  Examiner points out that the novelty of the claimed invention is entirely within the realm of abstract concept.  The claimed concept does not require any specialized hardware.  Any off-the-shelf computer can obtain the data and perform the calculations.  In fact, the data analysis can be performed by human without any computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
 	Independent claim 11 and 13-15 recite similar limitation as claim 1, and thus they do not overcome rejection under 35 U.S.C. 101 for the same reason.  Examiner maintains the ground of rejection under 35 U.S.C. 101.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2022